Exhibit 10.18 MANUFACTURING AGREEMENT THIS AGREEMENT is made this 16th day of December, 2008 between O-AT-KA MILK PRODUCTS COOPERATIVE, INC. ("Vendor") and ATTITUDE DRINK COMPANY ("Vendee"). RECITALS WHEREAS, Vendor is a New York cooperative corporation engaged in the manufacture and production of dairy-based products at its facility in Batavia. New York (the "Facility"); and WHEREAS, Vendee desires to purchase from Vendor. and Vendor desires to sell to Vendee. the products listed from time to time on Exhibit A attached hereto (the “Products"). NOW, THEREFORE. in consideration of the promises by Vendor to sell the Products to Vendee and Vendee to purchase the Products from Vendor and in consideration of the mutual covenants herein. Vendor and Vendee agree as follows: 1.Services Provided by Vendor. a)Manufacture. Vendor shall manufacture, package and ship the Products for purchase by Vendee. All Products shall be purchased F.O.B. the Facility by Vendee. b)Materials and Specifications. Unless otherwise agreed by the parties. Vendor shall procure the ingredients, supplies and packaging materials used in the manufacturing of the Products (the "Materials"). All Products and Materials shall conform to Vendee's approved specifications (the "Specifications"), attached hereto as Exhibit B.
